Citation Nr: 9932273	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  97-31 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected schizophrenia, paranoid type.

2.  Entitlement to an increased evaluation for service 
connected schizophrenia, paranoid type, currently evaluated 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to May 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims seeking 
entitlement to an increased evaluation for service connected 
schizophrenia, and service connection for hypertension as 
secondary to service connected schizophrenia.

Initially, the veteran had requested a hearing in connection 
with this appeal before a Member of the Board at the RO.  He 
later withdrew his request for a hearing in an April 30, 1999 
statement in support of claim.  

The issue of entitlement to an increased evaluation for 
schizophrenia will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from hypertension due to service or that 
any hypertension is related to a service-connected disorder.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection for hypertension is plausible.


CONCLUSION OF LAW

The claim for service connection for hypertension is not well 
grounded. 38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records revealed no evidence of hypertension 
or any other cardiovascular abnormality or pathology.  
Inservice blood pressure readings included an elevated 
reading of 120/90, during an emergency admission in August 
1977 where he was combative and restrained.  Other blood 
pressure readings were 118/72 in August 1977 and 116/70 in 
September 1977.  The veteran's December 1977 medical board 
examination showed a blood pressure reading of 104/72 
sitting.  

The report from his March 1978 VA examination revealed a 
blood pressure reading of 120/74 with a pulse of 74. 

Hypertension was first diagnosed in notes documenting a 
September 1995 VA hospitalization for pancreatitis, mild 
gastritis, alcoholic liver disease and alcohol abuse, which 
noted elevated blood pressure readings.  Hypertension was 
also reported in psychiatric hospital records from a period 
of hospitalization from May to June 1996.  These records 
noted him to be taking Clonidine for high blood pressure.  In 
psychiatric hospital records from September through October 
1998, hypertension, well controlled, was diagnosed.  None of 
the medical records contained evidence suggesting that 
hypertension may be related to his service connected 
schizophrenia.

Analysis

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp 
1999); 38 C.F.R. § 3.303 (1999).  There are some 
disabilities, including disorders such as cardiovascular 
disabilities, including hypertension, where service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Secondary 
service connection may be granted where a service connected 
disorder causes or aggravates another disorder.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet.App. 439 (1995).  

In Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
'disability' as set forth in 38 U.S.C.A. § 1110 "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, shall be compensated." Allen v. Brown, 
7 Vet. App. at 448 (emphasis in original).

Significantly, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134 (1994).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Upon review of the evidence, the Board finds that the claim 
for service connection for hypertension is not well grounded.   
The medical evidence does not show hypertension, first shown 
to be manifest in 1995, to have begun inservice, nor is it 
shown to have been manifest to a compensable degree within 
one year of discharge from active duty in 1977.  Although 
there was one episode of elevated blood pressure during an 
emergency admission in August 1977, his blood pressure was 
otherwise not shown to be elevated inservice.  There is no 
medical evidence of record that establishes a link between 
his hypertension and any service connected disorder, 
including his schizophrenia.  While the veteran has asserted 
that such a link exists, this lay evidence is not shown to be 
competent evidence to well ground this claim.  Thus, the 
second and third prongs of Caluza are not met regarding this 
claims for service connection for hypertension.  

As the veteran has not submitted well grounded claims in this 
matter, there is no duty to assist.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for hypertension is denied on the basis 
that the claim is not well grounded.


REMAND

The veteran's assertion of an increase in severity of his 
service-connected psychiatric disorder constitutes a well-
grounded claim requiring the VA fulfill the statutorily 
mandated duty to assist under 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).

Initially, a procedural anomaly in this case must be 
addressed.  The Board notes that the appeal regarding 
entitlement to an increased evaluation for schizophrenia has 
been pending since the RO's rating decision of February 1990, 
which denied an increased evaluation for schizophrenia, 
evaluated as 30 percent disabling at the time.  This decision 
was timely appealed to the Board.  A hearing was held before 
a hearing officer at the RO in September 1990.  The hearing 
officer issued a decision in February 1991, implemented by a 
March 1991 rating decision, which granted entitlement to an 
increased evaluation to 50 percent disabling for the 
schizophrenia and also determined this award to be a full 
grant of benefits sought on appeal.  The RO also sent the 
veteran a notification letter on March 25, 1991, which stated 
that this essentially was a full grant of allowable benefits.  
Consequently, this matter was not forwarded to the Board for 
further appellate consideration.

In this regard, the Board notes that in AB v. Brown, 6 Vet. 
App. 35 (1993), the Court held that a claim for an original 
or increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits is awarded."  Id. at 38.  The Court did 
not further define the term "maximum available benefits."  In 
the case presently before the Board, the veteran has been 
awarded a 50 percent evaluation for schizophrenia under 
Diagnostic Code 9204, which allows a maximum schedular 
evaluation up to 100 percent disabling.  Additionally, the 
potential may exist for a higher evaluation under the 
extraschedular provisions of 38 C.F.R. § 3.321 (1999).  Thus, 
the rating decision's statement that the 50 percent 
evaluation constitutes a full grant of benefits in this 
matter is inaccurate.  Furthermore, the record does not 
appear to include any written statement from the veteran 
expressly stating an intention to limit his entitlement to a 
50 percent disability evaluation for the disability.  
Therefore, the matter regarding entitlement to an increased 
evaluation for schizophrenia has remained open since the 
February 1990 rating decision.

Regarding this claim seeking entitlement to increased 
evaluation for schizophrenia, the Board finds that further 
development is warranted.  Specifically, the Board notes that 
the most recent VA examination addressing this disorder was 
conducted in October 1996, some three years ago.  Since that 
time, there have been associated with the claims file VA 
medical records addressing treatment for schizophrenia.  
These include hospital records from September through October 
1998, showing treatment following an apparent suicide attempt 
after he took two Clonidine tablets with a pint of whiskey.  
These hospital records documented the veteran as working full 
time at a ship yard operating water pumps and ventilators 55 
hours a week, but also gave the opinion that the veteran 
would be regarded as unemployable for a period ranging from 
six to twelve months for substance abuse rehabilitation.  
Because employability is a major consideration in determining 
whether the veteran is entitled to an increased evaluation 
for a psychiatric disorder, an examination is warranted to 
determine, among other things, whether the veteran is 
presently employable and if not, whether his unemployability 
is due to his service connected psychiatric disorder.  The 
Court has held that the fulfillment of the statutory duty to 
assist includes the conduct of a through and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board observes that while the claim for 
entitlement to an increased evaluation for schizophrenia was 
in appellate status, the VA criteria for evaluating 
psychiatric pathology was amended effective November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996)(codified at 
38 C.F.R. §§ 4.125-4.130 (1999)).  As the instant issue 
includes the question of the proper current rating assigned 
for the schizophrenia, review consistent with the new 
criteria is indicated for the period after which it became 
effective.

While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with relevant treatment for the 
psychiatric disability at issue, not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to ascertain the current 
nature and extent of the service 
connected schizophrenia disorder.  All 
indicated tests should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  
The claims folder and a copy of the new 
psychiatric rating criteria should be 
provided to the examiner prior to the 
examination.  After reviewing the claims 
folder and examining the veteran, the 
examiner should enter an opinion as to 
the degree of industrial impairment 
caused by the service connected 
psychiatric disorder.  A Global 
Assessment of Functioning (GAF) score 
should also be determined and a full 
explanation of its meaning should be set 
forth.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  When the aforementioned examinations 
have been completed, the case should be 
reviewed by the RO.  This review should 
include considerations of the change in 
regulatory criteria referable psychiatric 
disabilities effective in November 1996, 
as well as information added to the file 
since the last supplemental statement of 
the case.  As this claim has remained 
open and pending since the February 1990 
rating decision, the RO should address 
all the evidence generated since that 
initial claim was filed.  In the event 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto. 

Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals





